IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-22-00031-CV

                          IN THE INTEREST OF J.A.H., A CHILD



                                  From the 170th District Court
                                    McLennan County, Texas
                                   Trial Court No. 2019-2166-4


                                  MEMORANDUM OPINION


        In three issues, pro se appellant, Freda Catherine Richie, contends that: (1) the trial

court did not conduct a full, fair, and efficient hearing on her motion for modification of

the trial court’s prior order in suit affecting the parent-child relationship; (2) appellee,

Russell Hardy, committed “Medical Negligence” by failing to continue with J.A.H.’s

psychology treatments; and (3) Hardy committed “Educational Negligence” by failing to

follow recommendations from J.A.H.’s school.1 We affirm.2




        1 Despite notification from this Court that his appellee’s brief was late, Hardy has not filed an
appellee’s brief in this matter.

        2   In light of our disposition, we dismiss all pending motions as moot.
                                        Background

        In a child-support-review order signed on August 7, 2019, Hardy and Richie were

named joint managing conservators of J.A.H., and Hardy was designated as the

conservator who could determine the child’s primary residence. Richie was ordered to

pay Hardy $205 a month in child support and $113 a month for medical support for J.A.H.

The trial court also determined that Richie owed $8,869 in retroactive child support and

ordered Richie to pay $94.35 a month to the Office of the Attorney General for retroactive

child support until J.A.H. reaches the age of majority. Thereafter, Richie was ordered to

pay $275.35 a month until the child-support arrearage is paid in full.

        On September 27, 2019, Richie filed a petition to modify the parent-child

relationship, requesting that she be appointed the person who has the right to designate

the primary residence of J.A.H., that she and Hardy be awarded physical possession of

J.A.H. for an equal amount of time; that her child-support obligation be terminated; and

that Hardy should be ordered to pay her child support. Richie also requested temporary

orders that she have the exclusive right to made educational and medical decisions for

J.A.H, among other things. After a hearing, the trial court denied Richie’s motion for

temporary orders.

        Richie later filed a motion to refer this matter to mediation, which the trial court

granted. Because the dispute was not resolved in mediation, it was set for a final hearing.

After the hearing, the trial court signed an order on Richie’s petition to modify the parent-


In the Interest of J.A.H., a child                                                     Page 2
child relationship. In this order, which was signed on January 4, 2022, the trial court

denied Richie’s request to modify custody for J.A.H.; granted judgment in favor of the

Office of the Attorney General for $4,742.93, which represented Richie’s child-support

arrearage at the time; and ordered Richie to pay Hardy $505.52 a month in child support

and $25 a month for medical support. It is from the trial court’s January 4, 2022 order

that Richie now appeals.

       The Hearing on Richie’s Petition to Modify the Parent-Child Relationship

        In her first issue, Richie contends that the trial judge did not conduct a full, fair,

and efficient hearing because he told the attorneys that he did not need to examine every

exhibit and that he was not concerned about what happened three or four years ago, but

rather what was happening in November 2021, when the hearing occurred.

        “Parties have a right to a fair and impartial trial.” Markowitz v. Markowitz, 118

S.W.3d 82, 86 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (citing Metzger v. Sebek, 892

S.W.2d 20, 37 (Tex. App.—Houston [1st Dist.] 1994, writ denied)).                “One of the

fundamental components of a fair trial is a neutral and detached judge.” Id. (citing Ward

v. Village of Monroeville, 409 U.S. 57, 62, 93 S. Ct. 80, 84, 34 L. Ed. 2d 267 (1972)). “A judge

should not act as an advocate nor an adversary for any party.” Id. (citing Metzger, 892

S.W.2d at 38). “‘To reverse a judgment on the ground of improper conduct or comments

of the judge, we must find (1) that judicial impropriety was in fact committed and (2)

probable prejudice to the complaining party.’” Id. (quoting Metzger, 892 S.W.2d at 39).


In the Interest of J.A.H., a child                                                       Page 3
        The scope of review is the entire record. . . . We note that judicial remarks
        during the course of a trial that are critical or disapproving of, or even
        hostile to, counsel, the parties, or their cases, ordinarily do not support a
        bias or partiality challenge. . . . Such remarks may constitute bias if they
        reveal an opinion deriving from an extrajudicial source; however, when no
        extrajudicial source is alleged, such remarks will constitute bias only if they
        reveal such a high degree of favoritism or antagonism as to make fair
        judgment impossible.

Barrientos v. Nava, 94 S.W.3d 270, 291-92 (Tex. App.—Houston [14th Dist.] 2002, no pet.)

(internal citations & quotations omitted). In Barrientos, the court of appeals concluded

that the trial judge held strong opinions about the proposed trustee, but those opinions

were based on the testimony and evidence the trial judge heard and saw during trial. Id.

at 292. As such, the court of appeals concluded that there was no evidence of improper

bias. Id.

        Here, Richie filed a petition to modify the parent-child relationship, and the trial

court conducted a final hearing on the petition on November 18, 2021. Richie’s trial

counsel repeatedly asked Richie questions about actions that transpired in the years

preceding the November 18, 2021 hearing. In response, the trial judge noted that he was

concerned about what was happening at the time of the hearing and that he had already

signed orders addressing the prior actions that served as the basis of much of Richie’s

testimony. In other words, the testimony and evidence regarding these actions were not

relevant regarding the issues to be resolved at the November 18, 2021 hearing.

Furthermore, there is no evidence of judicial impropriety or that the trial judge prohibited

the parties from trying their case or presenting evidence regarding the matter at hand—
In the Interest of J.A.H., a child                                                        Page 4
Richie’s petition to modify the parent-child relationship. Accordingly, we reject Richie’s

contention that the trial judge failed to conduct a “full, fair, and efficient hearing.” We

overrule her first issue.

                                     “Medical Negligence”

        In her second issue, Richie claims that Hardy committed “Medical Negligence” by

allegedly failing to continue with J.A.H.’s psychology treatments. In support of this issue,

Richie relies on Rule 707.469 of the Texas Administrative Code and section 261.001(4)(b)

of the Texas Family Code. See TEX. ADMIN. CODE. ANN. § 707.469; see also TEX. FAM. CODE

ANN. § 261.001(4)(b).

        In her live pleading, Richie did not allege that Hardy committed “Medical

Negligence.” And because there was no pleading, there is no finding from the trial court

on this allegation. Given the absence of a pleading and a finding from the trial court on

this allegation, there is nothing preserved for us to review in this issue. See Cricket

Commc’ns, Inc. v. Trillium Indus., 235 S.W.3d 298, 311 (Tex. App.—Dallas 2007, no pet.)

(“Because there were no pleadings to support their requests for relief under the statute,

the trial court did not err in denying attorney’s fees.” (internal citation omitted)); see also

Celotex Corp. v. Tate, 797 S.W.2d 197, 207 (Tex. App.—Corpus Christi 1990, writ dism’d)

(“Because no jury question was submitted, we have no finding on the issue of successor

liability. By its failure to plead non-liability as a successor corporation, Celotex has

preserved nothing for review.” (internal citation omitted)).


In the Interest of J.A.H., a child                                                       Page 5
        Furthermore, we note that both section 707.469 of the Texas Administrative Code

and section 261.004(4)(b) of the Texas Family Code pertain to investigations of child abuse

and neglect by the Texas Department of Family and Protective Services and, thus, are not

relevant to this proceeding, which involved the modification of a suit affecting the parent-

child relationship. See TEX. ADMIN. CODE. ANN. § 707.469; see also TEX. FAM. CODE ANN. §

261.001(4)(b).

        And to the extent Richie challenges testimony from Hardy regarding his alleged

failure to continue J.A.H.’s medical treatment, we note that “[b]ecause of the fact-

intensive nature of reviewing custody issues, an appellate court must afford great

deference to the factfinder on issues of credibility and demeanor because the child’s and

parent’s behavior, experiences, and circumstances are conveyed through words,

emotions, and facial expressions that are not reflected in the record.” In re A.D.T., 588

S.W.3d 312, 317 (Tex. App.—Amarillo 2019, no pet.) (citing Chavez v. Chavez, 148 S.W.3d

449, 458 (Tex. App.—El Paso 2004, no pet.)). At the hearing, Hardy testified that he had

taken J.A.H. to psychologist Dr. Michael P. Carey every two or three weeks, although he

had missed a few appointments due to scheduling conflicts with the VA. In response to

questioning from the trial court, Hardy noted that he intends to continue taking J.A.H. to

therapy appointments with Dr. Carey. Based on our review of the record, we cannot say

that Richie has directed us to evidence in the record to overcome the great deference




In the Interest of J.A.H., a child                                                    Page 6
afforded to the factfinder on this issue of credibility and demeanor. See id.; see also Chavez,

148 S.W.3d at 458. We overrule Richie’s second issue.

                                     “Educational Negligence”

        In her third issue, Richie contends that Hardy committed “Educational

Negligence” by failing to follow recommendations from J.A.H.’s school. Like before,

Richie did not assert, in her live pleading, the allegation made in this issue. As such, there

is no finding from the trial court on this contention. Thus, there is nothing preserved in

this issue for us to review. See Cricket Commc’ns, Inc., 235 S.W.3d at 311; see also Celotex

Corp., 797 S.W.2d at 207. Moreover, Richie does not cite any law in support of her

contention in this issue. See TEX. R. APP. P. 38.1(i). Accordingly, we overrule Richie’s

third issue.

                                           Conclusion

        Having overruled all of Richie’s issues on appeal, we affirm the judgment of the

trial court.




                                                    STEVE SMITH
                                                    Justice




In the Interest of J.A.H., a child                                                       Page 7
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
(Chief Justice Gray concurring with a note)*
Affirmed
Opinion delivered and filed November 16, 2022
[CV06]

*(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will not issue.)




In the Interest of J.A.H., a child                                                 Page 8